—Appeal by the *685defendant from a judgment of the Supreme Court, Nassau County (Santagata, J.), rendered June 12, 1992, convicting him of robbery in the second degree (three counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Although the defendant correctly asserts that he did not waive his right to appeal his judgment of conviction (see, People v Callahan, 80 NY2d 273), we find that the issues he raises on appeal are without merit.
The defendant pleaded guilty with the understanding that he would not receive youthful offender treatment, and he did not attempt to withdraw his plea. Accordingly, the defendant waived his right to seek appellate review of this issue (see, People v Polansky, 125 AD2d 342; People v Ifill, 108 AD2d 202). In any event, the determination of whether to grant or deny youthful offender status rests within the sound discretion of the court and depends upon all the attending facts and circumstances of the case (see, People v Ortega, 114 AD2d 912). We find no improvident exercise of discretion in denying youthful offender status.
Nor was the defendant’s sentence unduly harsh and excessive. Bracken, J. P., Miller, Santucci and Altman, JJ., concur.